Citation Nr: 1422729	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  13-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1978 to December 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a September 2013  hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic claims file maintained in the Virtual VA System.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

At his September 2013 Board hearing, the Veteran raised the issues entitlement to service connection for back and hip disabilities, which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A right knee disability was noted upon the Veteran's entry into service.

2.  The Veteran's right knee disability increased in severity during service.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current right knee disability was not permanently worsened beyond its natural progression in service.


CONCLUSION OF LAW

The criteria for service connection for a right knee condition based on aggravation have been met.  38 U.S.C.A. §§ 1131, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being granted in full, no discussion of VA's duties to notify and assist is warranted.

The Veteran contends that service connection is warranted for a right knee condition as it was aggravated during his active duty service.  The Veteran stated that he had surgery prior to service on his right knee after suffering a torn cartilage.  The Veteran stated that he had no symptoms or pain upon entering service, and was able to play football and work in a warehouse.  While in basic training in 1978, the Veteran stated that while marching in formation, they surprised with smoke bombs and when he hit the ground he landed on his right knee.  Also, a couple days later, during an obstacle course, he also hurt his knee when he hit his knee trying to jump over a hurdle.  Following that incident, the Veteran stated that he was taken to sick bay and then admitted to Fort Leonard Wood Hospital for treatment and was eventually given a medical discharge due to his right knee.    

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).

In this case, in the enlistment report of medical examination in February 1978, the examiner noted the Veteran has having a status post right menisectomy, with degenerative changes.  Accordingly, the Board finds that a disability was noted at entry into service, and that the Veteran may not be presumed to have been sound at the time of entry.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

If a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).  If the presumption of aggravation under 38 U.S.C.A. § 1153  arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

As an initial matter, the evidence of record establishes that the Veteran has a current disability.  The Veteran was diagnosed with degenerative joint disease of the right knee during a VA examination in April 2013.

Service treatment records show that in October 1978, the Veteran complained of right knee pain and swelling.  In November 1978, the Veteran was examined for persistent complaints of right knee pain and swelling, and was assessed as having instability of the right knee.  X-rays showed possible synovial chrondromatosis with degenerative changes.  He was determined to be unfit for duty and admitted for Medical Board proceedings.  After Medical Board proceedings in November 1978, the Veteran was returned to duty for expeditious discharge, and a November 1978 examination found the Veteran to be not qualified for retention due to instability of the right knee.  

With regard to the Veteran's statements of his worsening right knee during service, the Board finds that the Veteran's account of his worsening to be competent.  The Veteran is competent to describe symptoms he experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran's testimony to be credible; his testimony is consistent with and supported by the service treatment records, which showed that the Veteran complained of and sought treatment for right knee problems while in service.  Based on the Veteran's statements and his service treatment records, the Board concludes that there was an increase in severity of the Veteran's right knee disability during service.  

As the record shows an increase in the Veteran's right knee disability in service, the burden then shifts to VA to establish by clear and unmistakable evidence that any such increase was not beyond the normal progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In July 2012, a VA medical opinion was obtained.  Following a review of the claims file, a VA physician opined that the Veteran's right knee disability clearly and unmistakably existed prior to service, and was aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale provided was that while the Veteran had a pre-existing right knee disability, he could play football and do heavy work in warehouses without problems prior to service, and following service, he had pain and swelling in his right knee, which went out and eventually became deformed.

The Veteran underwent a VA examination in April 2013.  The examination was conducted by the same physician who provided the July 2012 VA opinion.  Following a physical examination, the VA examiner stated that the Veteran was disabled with his right knee prior to service and there was no injury other than strenuous use in basic, so there was no evidence to state that the right knee was injured or worsened beyond normal progression during service.  

Based on this evidence, the Board finds that the evidence is at worst, in equipoise regarding whether there was clear and unmistakable evidence that the increase in the Veteran's right knee disability was not beyond the normal progression of the disease.  Consequently, all reasonable doubt must be resolved in favor of the Veteran.  Therefore, VA has not met its burden.

In sum, a right knee disability was noted on entry into service, and the evidence shows an increase in severity of the Veteran's right knee disability while in service.  As the presumption of aggravation was not rebutted, service connection for degenerative joint disease of the right knee is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the right knee based on aggravation is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


